Citation Nr: 0314005	
Decision Date: 06/26/03    Archive Date: 06/30/03	

DOCKET NO.  98-12 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard of 
Wisconsin from approximately April 1974 to September 1981.  
This service consisted of periods of active duty for training 
(ACDUTRA), including one period of verified ACDUTRA from 
October 21, 1974, to March 31, 1975.  

In a May 2000 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for 
rheumatoid arthritis.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In accordance with a joint motion for remand, the 
Court vacated the Board's decision and remanded the case to 
the Board for further action. 

In February 2002, in accordance with instructions contained 
in the joint motion, the case was developed by the Board.  
While the file was in the possession of the Board, additional 
development was  undertaken, to include obtaining the report 
of an examination accorded the veteran at the VA Medical 
Center in Milwaukee, in March 2002 and the veteran's records 
from the National Personnel Records Center.  In Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
0374, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit held, in essence, 
that evidence obtained by the Board could not be considered 
by the Board without first remanding the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C.A. § 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In the instant case, 
the appellant's representative reviewed the additional 
evidence and submitted arguments on March 31, 2003.  The 
representative asked that the Board promulgate a decision 
without any further delay.  The Board notes that since its 
decision herein is a grant of the benefit sought, additional 
action under the VCAA is moot.


FINDINGS OF FACT

1.  VA has satisfied the duty to notify and has attempted to 
obtain all evidence necessary for an equitable disposition of 
the appeal.

2.  The appellant had more than 90 days of continuous active 
service during active duty for training between October 1974 
and March 1975.

3.  The appellant's rheumatoid arthritis as likely as not had 
its onset during his active duty for training between October 
1974 and March 1975.  


CONCLUSION OF LAW

Rheumatoid arthritis was incurred during active duty for 
training.  38 U.S.C.A. §§ 101, 1110 (West Supp. 2002); 
38 C.F.R. §§  3.1, 3.6, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for rheumatoid 
arthritis, which he alleges had its onset during his active 
duty for training which took place between October 1974 and 
March 1975.  In general, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If the condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval or air service includes any period of 
active duty for training (ADT) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. 
§ 3.6(a).  "In line of duty" means an injury or disease 
incurred or aggravated during a period of active military 
service unless such injury or disease was a result of the 
veteran's own willful misconduct, or, for claims filed after 
October 31, 1990, was a result of alcohol or drug abuse.  See 
38 C.F.R. § 3.1(m). 

Where the determinative issue in a service connection claim 
involves a medical diagnosis, competent medical evidence is 
required.  This burden cannot be met by lay testimony alone 
because lay persons are not competent to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In this case, the service medical records indicate that in an 
April 1974 report of medical history, the appellant marked 
"yes" for arthritis, rheumatoid or bursitis.  However, the 
report of enlistment examination at that time did not reflect 
a finding of arthritis.  Other service records reflect the 
appellant attempted to reenlist in the service in November 
1980.  At that time, an examination resulted in a diagnosis 
of osteoarthritis of the right wrist.  The appellant was 
found to be disqualified for service at that time.

Additional medical evidence includes records from the AMG 
Medical Surgical Clinic dated between September 1975 and 
April 1977.  These records include notations in September 
1975 that the appellant complained of pain and swelling in 
the hands and fingers.  There was a question as to whether he 
had early rheumatoid deformity.  However, X-ray studies of 
the hands and wrists at that time were interpreted as being 
negative.  

Other post service medical evidence includes a November 1983 
statement from E. K. Rath, M.D., indicating the appellant had 
a diagnosis of multiple articular degenerative arthritis, 
probably rheumatoid.  

The record also includes an August 1985 statement from David 
Archer, M.D.,  who indicated the appellant had been diagnosed 
with rheumatoid arthritis in 1974 by physical examination and 
laboratory testing.  The physician indicated that he gave a 
diagnosis at that time of rheumatoid arthritis with 
significant functional loss involving the right arm and hand, 
the left wrist, and the knees and feet.  

In March 2002, the veteran was accorded an examination by a 
VA physician knowledgeable in arthritis.  The claims file was 
reviewed prior to the examination.  The physician noted that 
review of the records revealed a September 23, 1975, medical 
note indicating that the veteran was seen for pain in the 
right wrist.  The examination detailed fusiform swelling of 
fingers of both hands.  Also, there was fullness around the 
dorsal and medical aspect of the right wrist and a statement 
noted questionable early rheumatoid deformans.  Additional 
laboratory tests that were ordered at that time were not 
available from the particular visit.  Since that time, the 
physician indicated, the veteran had had multiple visits to a 
rheumatologist at a VA medical facility and had tried various 
medications.  Private medical records showed the veteran had 
presented for pain in the right ankle and right knee, but 
there was no suggestion that there was any evidence of 
rheumatoid arthritis.  The examiner went on to indicate that 
further evidence suggested that in June 1980, the veteran 
complained of pain and was noted to have enlarged joints.  

A comprehensive examination was conducted and the examiner 
stated that the veteran had obvious, long-standing, severe, 
seropositive rheumatoid arthritis involving multiple joints.  
He noted that a review of the record showed a paucity of 
medical records for treatment in the early 1970's, which 
would fall in the time frame of active duty to one year after 
active duty.  He added the record that was available was 
somewhat in debate, but did suggest that the veteran had 
fusiform type swelling of the finger joints and the wrists.  
He noted the natural history of rheumatoid arthritis was that 
it could often present initially as swelling of the hands and 
this could occur on an episodic basis.  The examiner stated 
the fact that erosive changes were not present in the 1974 
study was not surprising to him, since they usually did not 
present until at least six months of disease activity.  He 
did not have a record of the laboratory test available, but 
noted that the appellant's current condition suggested long-
standing severe rheumatoid arthritis.  

The examiner indicated it was his contention that "more 
likely than not" the initial hand swelling episodes were 
"very consistent" with the presentation of rheumatoid 
arthritis and he therefore believed that the "disease did 
present itself within the necessary time frame, shortly after 
being discharged from active duty."  

The examiner indicated there were no known triggers for 
rheumatoid arthritis.  He stated there was a large genetic 
component and he added there were also likely environmental 
triggers.  He stated that as far as reconciling contradictory 
evidence, the fact that there were not necessarily any X-ray 
studies showing erosive arthritis suggestive of rheumatoid 
arthritis might not be surprising early on in the course of 
the disease process.  He added that the appellant could have 
had periods where he was fairly asymptomatic, even without 
treatment, given the fact that rheumatoid arthritis is a 
chronic disease with episodic flare ups.

The Board's responsibility is to access the credibility and 
weight given to the evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  In this case, the Board finds that the VA medical 
expert opinion obtained in March 2002 is persuasive in 
finding that the veteran's rheumatoid arthritis is as likely 
as not related to his active duty for military training 
between October 1974 and March 1975, a time frame which 
clearly exceeds the 90 days of continuous active service 
required by governing regulations.

The Board finds that the VA physician who reviewed the claims 
folder answered the question posed to him.  He noted at the 
outset of his examination that he was asked a question as to 
whether the appellant had rheumatoid arthritis and whether it 
was manifest either during the time of his active duty and up 
to one year after discharge therefrom.  The physician 
supported his opinion by clinical findings in the record and 
medical expertise.  It is clear he considered the veteran's 
medical history and current complaints and symptoms in 
reaching his conclusion.  The Board finds that the VA 
examiner's opinion is probative in the appeal.  Moreover, 
there is no medical opinion of record specifically indicating 
that the rheumatoid arthritis did not have its onset during 
the time frame in question.

The Board has also resolved all benefit of the doubt in the 
veteran's favor and finds that the evidence supports the 
veteran's claim for service connection for rheumatoid 
arthritis.


ORDER

Service connection for rheumatoid arthritis is granted.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

